     Case 2:19-cv-01329-WBS-DB Document 46 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PHILIP DEBEAUBIEN,                             No. 2:19-cv-1329 WBS DB
12                      Plaintiff,
13           v.                                      ORDER
14    STATE OF CALIFORNIA, CALIFORNIA
      HIGHWAY PATROL, CHP
15    LIEUTENANT TODD BROWN, CHP
      SERGEANT REGGIE WHITEHEAD,
16    CHP CHIEF BRENT NEWMAN,
17                      Defendants.
18

19          On February 26, 2021, this matter came before the undersigned pursuant to Local Rule

20   302(c)(1) for hearing of plaintiff’s motions to compel. (ECF Nos. 39 & 40.) Attorney Stewart

21   Katz appeared via Zoom on behalf of the plaintiff. Attorney Jianlin Song appeared via Zoom on

22   behalf of defendant Joy Graf. Attorney Robyn Leonard appeared via Zoom on behalf of

23   defendant Sabrena Swain. And attorney Julio Hernandez appeared via Zoom on behalf of the

24   State defendants. Oral argument was heard and plaintiff’s motion was taken under submission.

25   ////

26   ////

27   ////

28   ////
                                                     1
     Case 2:19-cv-01329-WBS-DB Document 46 Filed 02/26/21 Page 2 of 2


 1          For the reasons set forth in parties’ briefing and stated at the February 26, 2021 hearing,
 2   IT IS HEREBY ORDERED that plaintiff’s February 1, 2021 amended motions to compel (ECF
 3   Nos. 39 & 40) are granted.
 4   DATED: February 26, 2021                     /s/ DEBORAH BARNES
                                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
